UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

SELWYN KARP, Individuaily and
On Behalf of All Others
Similarly Situated,

Plaintiff,
-against-

DIEBOLD NIXDORF, INCORPORATED,
ANDREAS W. MATTES, and
CHRISOPHER A. CHAPMAN,

Defendants.

 

f USDC SDNY

DOCUMENT
ELECTROMICALLY FELED
DOC #: _.

 

DATE FILED: (14-14 |

 

 

 

 

19 Civ. 6180 (LAP)

ORDER

 

 

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Pursuant to Local Civil Rules 6.1 and 6.3, the Indiana

Movants shall respond to the Motion for Reconsideration filed by

the UPR/Detroit Movants on November 13, 2019 (see dkt. nos. 52-

54) by no later than November 20, 2019. The UPR/Detroit Movants

shall file any reply papers within two days after service of the

Indiana Movants’ response.

SO ORDERED,

Dated:

New York, New York
November 14, 2019 _ ft . £3

eae 19 hed a
MALE AE
LORETTA A. PRESKA
Senior United States District Judge

 

 

 
